As filed with the Securities and Exchange Commission on August 12, 2010 1933 Act File No. 333- 1940 Act File No. 811-22435 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. o POST-EFFECTIVE AMENDMENT NO. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. o (Check appropriate box or boxes) FEDERATED TRADE FINANCE INCOME FUND (Exact Name of Registrant as Specified in Charter) 4000 Ericsson Drive, Warrendale, Pennsylvania 15086-7561 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code (412) 288-1900 Gregory P. Dulski Federated Investors Tower Pittsburgh, Pennsylvania15222-3779 Name and Address (of Agent for Service) Copies of Communications to: Clair E. Pagnano, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, Massachusetts02111 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. o It is proposed that this filing will become effective (check appropriate box): o when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fees (1)(2) Common Shares of Beneficial Interest, $0.01 par value Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933. Includes Shares that may be offered to the Underwriters pursuant to an option to cover over-allotments. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. Preliminary Prospectus
